                                           Case 4:20-cv-06342-PJH Document 2 Filed 09/21/20 Page 1 of 2




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     STEVEN WAYNE BONILLA,                           Case Nos. 20-cv-06002-PJH
                                                       Plaintiffs,                                 20-cv-06003-PJH
                                   7                                                               20-cv-06114-PJH
                                                 v.                                                20-cv-06293-PJH
                                   8
                                                                                                   20-cv-06294-PJH
                                   9                                                               20-cv-06295-PJH
                                                       Defendants.                                 20-cv-06296-PJH
                                  10                                                               20-cv-06329-PJH
                                                                                                   20-cv-06330-PJH
                                  11                                                               20-cv-06338-PJH
                                  12                                                               20-cv-06339-PJH
Northern District of California




                                                                                                   20-cv-06341-PJH
 United States District Court




                                  13                                                               20-cv-06342-PJH
                                                                                                   20-cv-06366-PJH
                                  14                                                               20-cv-06367-PJH
                                                                                                   20-cv-06369-PJH
                                  15                                                               20-cv-06370-PJH
                                  16                                                               20-cv-06394-PJH
                                                                                                   20-cv-06395-PJH
                                  17                                                               20-cv-06396-PJH
                                                                                                   20-cv-06397-PJH
                                  18                                                               20-cv-06461-PJH
                                  19
                                                                                         ORDER DISMISSING MULTIPLE
                                  20                                                     CASES WITH PREJUDICE
                                  21

                                  22          Plaintiff, a state prisoner, has filed multiple pro se civil rights complaints under 42
                                  23   U.S.C. § 1983. Plaintiff is a condemned prisoner who also has a pending federal habeas
                                  24   petition in this court with appointed counsel. See Bonilla v. Ayers, Case No. 08-0471
                                  25   YGR. Plaintiff is also represented by counsel in state court habeas proceedings. See In
                                  26   re Bonilla, Case No. 20-2986 PJH, Docket No. 1 at 7
                                  27          In these civil rights cases plaintiff names as defendants’ various state courts,
                                  28   federal judges and court officials. Plaintiff presents very similar claims in all these cases.
                                           Case 4:20-cv-06342-PJH Document 2 Filed 09/21/20 Page 2 of 2




                                   1   He seeks relief regarding his underlying conviction or how his various pro se habeas

                                   2   petitions and other cases were handled by the state and federal courts.

                                   3          To the extent that plaintiff seeks to proceed in forma pauperis (IFP) in these cases,

                                   4   he has been disqualified from proceeding IFP under 28 U.S.C. § 1915(g) unless he is

                                   5   “under imminent danger of serious physical injury” at the time he filed his complaint. 28

                                   6   U.S.C. 1915(g); In re Steven Bonilla, Case No. 11-3180 CW; Bonilla v. Dawson, Case

                                   7   No. 13-0951 CW.

                                   8          The allegations in these complaints do not show that plaintiff was in imminent

                                   9   danger at the time of filing. Therefore, he may not proceed IFP. Moreover, even if an

                                  10   IFP application were granted, his lawsuits would be barred under Heck v. Humphrey, 512

                                  11   U.S. 477, 486-87 (1994), Younger v. Harris, 401 U.S. 37, 43-54 (1971), Demos v. U.S.

                                  12   District Court, 925 F.2d 1160, 1161-62 (9th Cir. 1991) or Mullis v. U.S. Bankruptcy Court,
Northern District of California
 United States District Court




                                  13   828 F.2d 1385, 1393 (9th Cir. 1987). Accordingly, the cases are dismissed with

                                  14   prejudice.

                                  15          Furthermore, these are not cases in which the undersigned judge’s impartiality

                                  16   might be reasonably questioned due to the repetitive and frivolous nature of the filings.

                                  17   See United States v. Holland, 519 F.3d 909, 912 (9th Cir. 2008) (absent legitimate

                                  18   reasons to recuse himself or herself, a judge has a duty to sit in judgment in all cases

                                  19   assigned to that judge).

                                  20          The clerk shall terminate all pending motions and close these cases. The clerk

                                  21   shall return, without filing, any further documents plaintiff submits in these closed cases.

                                  22          IT IS SO ORDERED.

                                  23   Dated: September 21, 2020

                                  24

                                  25                                                            /s/ Phyllis J. Hamilton
                                                                                               PHYLLIS J. HAMILTON
                                  26                                                           United States District Judge
                                  27

                                  28
                                                                                     2
